Citation Nr: 0304235	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  94-17 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tinnitus.

2.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.

3.  Entitlement to an initial disability evaluation in excess 
of 50 percent prior to June 27, 1996 and to an evaluation in 
excess of 70 percent thereafter for post-traumatic stress 
disorder (PTSD).

4.  Entitlement to an effective date prior to June 27, 1996 
for grant of entitlement to a total disability evaluation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO) which denied the benefits sought on appeal.

The Board notes that the issue of an earlier effective date 
for the grant of a 70 percent disability evaluation for PTSD 
was prepared for appellate review.  However, given that the 
veteran's claim involves the propriety of an initial 
disability evaluation under Fenderson v. West, 12 Vet. App. 
119, 126 (1999), the veteran's claim for an earlier effective 
date is synonymous with a claim for an increased disability 
evaluation.  As such, the veteran's claim for an effective 
date prior to June 27, 1996 for the grant of a 70 percent 
disability evaluation will be analyzed in conjunction with 
the veteran's claim for a disability evaluation in excess of 
70 percent from June 27, 1996.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's tinnitus has been characterized as 
persistent, and there is no evidence of active ear disease.

3.  The veteran has level II hearing acuity in both his right 
ear and left ear.

4.  From November 16, 1992, the veteran's PTSD has been 
productive of social and occupational impairment so severe as 
to render him unable to obtain and retain employment.

5.  There is no legal entitlement to an earlier effective 
date for TDIU because, by virtue of this decision, the 
veteran is being awarded a 100 percent schedular disability 
evaluation for his PTSD from November 16, 1992.


CONCLUSIONS OF LAW

1.  The requirements for an initial disability evaluation in 
excess of 10 percent for tinnitus have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107(b) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.87, Diagnostic Code 5260 (1997 and 
2002). 

2.  The requirements for a compensable disability evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.85, Diagnostic Code 6100 (1997 and 2002). 

3.  The criteria for a 100 percent disability evaluation for 
PTSD from November 16, 1992 have been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (1996 and 2002).

4.  Because of the grant of a total disability evaluation for 
PTSD from November 16, 1992, the issue of entitlement to a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities prior 
to June 27, 1996 is moot, and the Board has no jurisdiction 
to adjudicate the merits of the veteran's claim for an 
earlier effective date for TDIU.  38 U.S.C.A. § 7104(a) (West 
1991& Supp. 2002); 38 C.F.R. § 20.1302 (2002).  Green v. 
West, 11 Vet. App. 472, 476 (1998); VAOPGCPREC 6-99 (June 7, 
1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO's rating 
decisions granting service connection for hearing loss and 
tinnitus, and assigning noncompensable and 10 percent 
disability evaluations, respectively, are incorrect.  In 
addition, the veteran contends that rating decisions 
assigning a 50 percent disability evaluation for his PTSD 
from November 16, 1992 and a 70 percent disability evaluation 
from June 27, 1996 are incorrect.  In particular, he argues 
that he is entitled to an increased disability evaluation for 
the period from November 16, 1992, the date of the grant of 
service connection.  Furthermore, the veteran claims that the 
rating decision granting entitlement to a TDIU effective June 
27, 1996 is incorrect.  Specifically, he alleges that he 
should be entitled to an earlier effective date.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The rating decisions, 
the statements of the case, and the supplemental statements 
of the case issued in connection with the veteran's appeal, 
as well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reasons that his claims were denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claims.  The RO also informed the 
veteran of what the evidence must show in order to grant 
increased disability evaluations and earlier effective dates, 
as well as provided detailed explanations of why the 
requested benefits were not granted.  In addition, the 
statements of the case and supplemental statements of the 
case included the criteria for granting increased disability 
evaluations and earlier effective dates, as well as other 
regulations pertaining to his claims.  Similarly, letters to 
the veteran, from the RO, notified the veteran as to what 
kind of information was needed from him, and what he could do 
to help his claims.  See Quartuccio v. Principi, 16 Vet. App.  
183,187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence VA 
would attempt to obtain).  Accordingly, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been obtained.  
In addition, the veteran was afforded several VA 
examinations.  The veteran and his representative have not 
made the Board aware of any additional evidence that should 
be obtained prior to appellate review, and the Board is 
satisfied that the requirements under the VCAA have been met.  
As such, the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issues 
on appeal stem from initial grants of service connection and 
the assignment of disability evaluations for the veteran's 
tinnitus, bilateral hearing loss, and PTSD.

I.  Factual Background

Historically, the veteran filed a claim for service 
connection for tinnitus, hearing loss, and PTSD in November 
1992.  A rating decision dated August 1993 denied the 
veteran's claims.  The veteran filed a notice of disagreement 
in February 1994, the RO issued a statement of the case in 
March 1994, and the veteran perfected his appeal.  Following 
the submission of additional medical evidence, service 
connection for PTSD was granted in April 1995, and a 50 
percent disability evaluation was assigned, effective 
November 16, 1992.  

On June 29, 1995, the RO received a notice of disagreement 
with regard to the disability evaluation assigned for the 
veteran's PTSD and a claim for entitlement to TDIU.  A 
September 1995 rating decision denied the veteran's claim for 
an increased disability evaluation for PTSD.   Following the 
submission of additional evidence, the RO issued a 
supplemental statement of the case and a rating decision in 
May 1996, which continued to deny the veteran's claims of 
service connection for hearing loss and tinnitus and which 
continued the veteran's 50 percent disability evaluation for 
PTSD.  The RO also denied the veteran's claim for TDIU.  The 
veteran filed a notice of disagreement in August 1996, 
indicating that he wished to continue his appeal to the Board 
as to the issues of service connection for bilateral hearing 
loss and tinnitus and an increased disability evaluation for 
PTSD.  The RO issued a statement of the case on the issue of 
TDIU and a supplemental statement of the case and rating 
decision as to the hearing loss, tinnitus, and PTSD in 
September 1996. 

A March 1997 Board decision granted service connection for 
bilateral hearing loss and tinnitus and remanded the 
veteran's claim for an increased disability evaluation for 
PTSD.  Following completion of additional development, the RO 
issued a rating decision and supplemental statement of the 
case in June 1998, assigning a noncompensable disability 
evaluation for bilateral hearing loss and a 10 percent 
disability evaluation for tinnitus, effective November 16, 
1992.  The RO also increased the veteran's disability 
evaluation for PTSD to 70 percent disabling, effective June 
27, 1996.  Entitlement to TDIU was also granted, effective 
June 27, 1996.  In August 1998, the veteran again filed a 
notice of disagreement with regard to the effective date of 
the grant of the increased disability evaluation and 
entitlement to TDIU, and with regard to the evaluations 
assigned for his PTSD, hearing loss, and tinnitus.  The RO 
issued a statement of the case in February 1999, and the 
veteran perfected his appeal in April 1999.

Additional medical evidence was associated with the veteran's 
claims folder, and in February 2002, the RO issued another 
supplemental statement of the case and rating decision, which 
continued the 70 percent disability evaluation for PTSD from 
June 1996 and the disability evaluations for bilateral 
hearing loss and tinnitus.  Entitlement to an earlier 
effective date for the grant of the 70 percent disability 
evaluation for the PTSD and for the grant of TDIU was denied.  
In response, the veteran submitted a statement indicating 
that he felt he was entitled to a 100 percent disability 
evaluation effective November 1992.

The pertinent evidence of record consists of VA medical 
records, private medical records, and VA examination reports.

A June 1992 VA medical record shows a diagnosis of general 
anxiety disorder.  The veteran denied suicidal thoughts and 
depressed mood.

A September 1992 medical record from Forest Park Medical 
Clinic indicates that the veteran complained of bilateral 
hearing loss.  The examining provider indicated that the 
veteran had broken hearing aids and read lips.  

November 1992 VA treatment notes state that the veteran was 
seen for complaints of anger, adjustment problems, and 
nightmares.  Mental status examination was unremarkable, with 
an appropriate affect.  A November 1992 memorandum from a 
physician at the VA indicates that the veteran had nightmares 
from Vietnam and "some degree of [PTSD]", as well as 
"adjustment problems with anxiety."

A December 1992 VA psychological evaluation indicates that 
the veteran complained of feeling guilty about things that 
occurred when he was in Vietnam, depressed mood, anhedonia, 
fatigue, inability to concentrate, and frequent crying 
spells.  He also complained of insomnia, nightmares, 
irritability, feelings of estrangement, increased anxiety, 
and flashbacks.  He reported that he heard vague noises at 
night, hypervigilance, and hyperstartle.  He denied suicidal 
ideation but expressed that he would like to kill his mother-
in-law because she took his children away.  Examination 
showed that the veteran appeared older than his stated age 
and was somewhat tense.  His mood was pleasant and his affect 
had an appropriate range with occasional tearfulness.  He was 
cooperative, but the veteran was agitated and confrontational 
on certain subjects.  He was well oriented, his memory was 
intact, and there was no evidence of thought disturbance.  
His symptoms were consistent with a major depressive episode 
and PTSD.  The examiner noted that the veteran had several 
psychosocial stressors, but almost no social supports.  He 
had a marked preoccupation with somatic concerns, with 
chronic stress and anxiety.  He also had auditory illusions 
and functioned only on a basic level.  The veteran displayed 
a chronic negative orientation with regard to his 
environment, and tended to distort or misperceive situations 
as threatening.  He lacked resources for dealing with 
psychological stress and was vulnerable to becoming 
disorganized by everyday stresses.  He avoided emotional 
stimuli, and was prone to emotional and cognitive disruption 
and anger.  He lacked interpersonal skills, was socially 
isolated, and was unable to maintain relationships.  He had 
little self-awareness and low self-esteem.  The diagnoses 
were major depression and PTSD.  The examiner also indicated 
that the veteran was unable to work due to his health 
problems.

A January 1993 VA Mental Hygiene Clinic care plan notes that 
the veteran had been diagnosed with PTSD and depression.  
Symptoms included anxiety, social withdrawal, depression, 
impulsivity, and family discord, and were noted as requiring 
frequent supportive psychotherapy and life-long treatment.  
The veteran complained of anger, nervousness, flashbacks, 
irritability, nightmares, marital problems, and depression.  
He also described symptoms of hypervigilance and tension.  
His prognosis was deemed as guarded. 

A January 1993 audiological evaluation showed a right ear 
pure-tone threshold of 75 decibels, and a left ear pure-tone 
threshold of 81 decibels.  Speech recognition scores were 85 
decibels bilaterally.

March 1993 medical records from the St. Louis, Missouri 
Department of Community Health and Medical Care states that 
the veteran had a history of decreased hearing and tinnitus 
after serving in the Vietnam War.  The examining provider 
noted that the veteran read lips.  Examination showed intact 
tympanic membranes.  The impression was bilateral nerve 
deafness and anxiety.

An April 1993 VA medical record indicates that the veteran 
had sensorineural hearing loss and read lips.  Examination 
showed clear tympanic membranes. 

A May 1993 VA Social Survey indicates that the veteran had a 
history of incarceration for assault.

A May 1993 VA examination report indicates that the veteran 
"made no spontaneous complaints of" 
hypervigilance/hyperstartle reactions, depression, 
flashbacks, or nightmares.  Instead he reported that he was 
"trouble[d,]" did not feel good about himself, and that he 
was ashamed of what he did in Vietnam.  The examiner noted 
that the veteran was a "poor historian" and 
"uninformative", as the veteran did not give any useful 
information or specific details of his experiences in 
Vietnam.  Upon examination his affect was depressed, but his 
mood was apathetic.  The veteran did not indicate any 
suicidal ideation, guilty feelings, or self-depreciation.  
The examiner noted that the veteran had feelings of 
detachment and an anti-social lifestyle for most of his life.  
The diagnosis was "[i]nsufficent criteria to support a 
diagnosis of [PTSD]."

A June 1993 VA examination report states that the veteran's 
eardrums were intact bilaterally.

A July 1993 decision by the Social Security Administration 
indicates that the veteran was "under a disability" since 
February 1991 due to physical disabilities and PTSD.

A November 1993 VA medical record indicates that audiological 
testing revealed that the veteran had bilateral tinnitus and 
bilateral sensorineural hearing loss.  An audiogram revealed 
a pure-tone average of 80 decibels in the right ear and 91 in 
the left ear.  Speech recognition was 74 decibels for the 
right ear and 67 decibels for the left ear.

A March 1994 VA medical record indicates that the veteran 
received therapy for his PTSD symptoms.  The veteran 
complained of nightmares, hypervigilance, inability to watch 
war-related television programs, and inability to be around 
the smell of diesel fuel.  He was not suicidal or homicidal.  
He expressed frustration and anger, but the examining 
provider noted that the veteran appeared to be in control of 
these feelings.  The examining provider also noted that the 
veteran faced "adjustment problems."  

An April 1994 VA diagnostic evaluation report indicates that 
the veteran complained of flashbacks, nightmares, and visual 
and auditory hallucinations.  Examination showed that the 
veteran had high levels of anxiety, depression, somatic 
concerns, associated with PTSD and other health, family, and 
financial stressors.  Examination also showed signs of 
personality problems, with schizoid, compulsive, and 
dependent traits, but without evidence of a major thought 
disorder or psychosis.  Judgment was faulty and problem 
solving was indecisive and inconsistent.  The veteran had 
"perceptual and/or mediational distortion" due to his 
chronic problems, anger, and chronic "negativism."  There 
was also evidence of suspiciousness, hypervigilance, and 
mistrust, as well as oppositionalism, anger, and avoidance of 
negative and painful emotions.  The veteran was socially 
alienated, with interpersonal problems and poor self-esteem 
and self-awareness.  The examining provider noted that the 
veteran's limited "internal resources" and "lack of social 
support" inhibits his ability to cope, particularly as the 
veteran had difficulty planning and organizing himself.  The 
examining provider further noted that the veteran was more 
vulnerable when under stress, as his tolerance weakened and 
he became unable to regulate his emotions, and that the 
veteran had not worked since his imprisonment.   The Axis I 
diagnoses were PTSD, dysthymia, and major depression.  The 
Axis II diagnosis was personality disorder, not otherwise 
specified, with schizoid, compulsive, and dependent traits.

An October 1994 VA medical record showed that the veteran had 
been diagnosed with depression.  An audiology consultation 
was recommended for the veteran's hearing difficulty.  

Another October 1994 VA medical record shows that the veteran 
complained of anger and sadness, visual and auditory 
hallucinations, and physical complaints.  He denied suicidal 
ideation, but reported insomnia and a fear of losing physical 
control.  A history of PTSD and bilateral hearing loss was 
noted.  The diagnoses were PTSD and depression, not otherwise 
specified.  Treatment notes indicate complaints of frequent 
mood swings and crying spells, insomnia, and increased 
anxiety and paranoia.  He denied suicidal and homicidal 
ideation and delusions and hallucinations.  Examination 
showed depression, feelings of hopelessness and helplessness, 
and a labile mood.  The diagnosis was depression, not 
otherwise specified.  He was admitted for hospitalization.

A November 1994 VA treatment note indicates that the veteran 
had intrusive thoughts and recollections, nightmares, 
flashbacks, psychological distress, hyperstartle reaction, 
and hypervigilance.  

A February 1995 VA examination report indicates that a review 
of the veteran's claims folder revealed findings of depressed 
mood with anhedonia, fatigue and difficulty concentrating, 
crying spells, insomnia, nightmares, feelings of 
estrangement, startle response, anxiety, and flashbacks.  The 
veteran also complained of olfactory flashbacks and intrusive 
thoughts, visual hallucinations, a lack of trust in others, 
angry rages, and estrangement from everyone he knows.  He 
also reported social isolation, in that he never leaves the 
house due to fear of being attacked.  Examination showed that 
the veteran had multiple symptoms of PTSD, including 
flashbacks, nightmares, poor impulse control, avoidance 
behavior, withdrawal, rage reactions, and olfactory and 
visual disturbances.  There was no evidence of delusions or 
suicidal ideation.  The diagnosis was PTSD.  The examiner 
noted that the veteran had been unemployed for over 5 years.

The veteran was afforded another VA examination in November 
1995.  According to the report, the veteran was verbal, 
relevant, logical, and coherent.  He reported flashbacks, 
intrusive thoughts, distrust of others, anger, and 
depression.  He also reported that he feared becoming 
explosive and losing control.  He was agitated and cried.  
There were no major cognitive deficits or suicidal ideation.  
Insight was unremarkable.  The diagnosis was PTSD.

January 1996 treatment notes indicate that the veteran's 
hypervigilance and hallucinations may have been related to 
his hearing loss.  The examining provider stated that he did 
not think anti-psychotic drugs were necessary.  The veteran 
complained of flashbacks, anger, and irritability, which he 
reported were helped somewhat by his medications.  He also 
complained of estrangement and alienation, and nightmares.  
An assessment indicated that the veteran recognized his anger 
and irritability were a problem, but denied threatening 
anyone.  Diagnoses included PTSD and a personality change 
following traumatic stress.  

April 1996 treatment records show that the veteran's affect 
was depressed, but his restlessness was improved.  He 
complained of nightmares.  The examining provider noted that 
his symptoms were typical of PTSD with secondary depression.

June 1996 VA treatment records state that the veteran 
complained of a loss of self-esteem, increased ringing in his 
ears, and intrusive thoughts.  The examining provider noted 
that the veteran jumped from topic to topic rapidly, was 
unable to work, and that the veteran isolated himself in his 
house with the doors and windows locked and covered up.  
Examination showed poor concentration and irritability with 
decreased depression.  The examiner stated that the veteran's 
irritability, estrangement, and alienation prevented him from 
being able to maintain a job even when his health was better.  
The examining provider also noted that the veteran had not 
worked since 1989, and that he had significant conflicts with 
co-workers.

A July 1996 VA treatment record indicates complaints of 
ringing of the ears, flashbacks, hypervigilance, crying 
spells, and increased irritability.  The examining provider 
noted that the veteran's PTSD was chronic and extremely 
severe.  He was less anxious and aggressive on his 
medications, but he remained too irritable and estranged to 
be employed.

In an August 1996 treatment note, the examining provider 
opined that the veteran's imprisonment for assault was due to 
the veteran's irritability and vigilance, which were symptoms 
of his PTSD.  The assessment was continued severe PTSD.

An April 1997 general medical VA examination report states 
that the veteran reported decreased hearing since service and 
that he was first given a hearing aid in 1990.  His affect 
was flat and a history of PTSD was noted.

The veteran was afforded another VA examination for his PTSD 
in April 1997.  According to the report, the veteran was 
divorced and last worked in 1989.  The veteran related that, 
when he still worked, he was repeatedly fired from jobs.  He 
also related having been imprisoned for assault and battery, 
due to his bad temper.  He complained of nightmares and 
flashbacks and related that he was unable to work due to his 
impulsiveness and difficulty dealing with authority figures.  
He claimed to read lips.  Mental status examination showed 
that his statements appeared grandiose.  He was alert and 
oriented.  He denied suicidal and homicidal ideation.  His 
memory was intact, his judgment was intact, and he had some 
degree of insight.  He had a restrictive affect and social 
isolation.  The examiner noted that the veteran was quite 
impulsive, which rendered him unemployable.  The diagnosis 
was PTSD.  A Global Assessment of Functioning (GAF) score of 
40 was assigned for distortion in reality perception along 
with severe impairment in social and occupational 
functioning.  His prognosis was poor, with a "definite 
reduction in initiative, flexibility, and reliability which 
has precluded any chance of gainful employment."

An April 1997 letter from H. R. Davidson, Ph.D. indicates 
that he had treated the veteran since January 1995.  Dr. 
Davidson indicated that the veteran's PTSD rendered him 
totally and permanently disabled.  Dr. Davidson also noted 
that the veteran's PTSD was productive of depression, 
anxiety, explosive personality disorder, and schizoaffective 
disorder with paranoid behavior.  A history of auditory and 
visual hallucinations was noted, as were flashbacks, 
nightmares, aggression, and difficulty relating to authority.  
Dr. Davidson also noted that the veteran was severely 
impaired with regard to establishing and maintaining 
relationships and employment.

The veteran was afforded an audiological VA examination in 
May 1997.  According to the report, the veteran had bilateral 
pure-tone thresholds of 25 decibels at 500, 1000, 2000, 3000, 
and 4000 Hertz, with an average pure-tone threshold of 25.  
Maryland CNC speech recognition scores were 94 percent 
bilaterally.  The examiner also noted that the veteran had 
bilateral, constant tinnitus and that the veteran related 
that his tinnitus was a high pitched ringing.  The 
audiological evaluation was negative for an ear problem.  
Stapedial reflexes were present in the right ear, but absent 
in the left ear.  The veteran had normal middle ear pressure 
and tympanic compliance.  

A March 1998 letter from Dr. Davidson indicates that he had 
treated the veteran since January 1995.  Dr. Davidson 
indicated that the veteran's PTSD was deteriorating, and that 
he "should be rated as 100 percent totally and permanently 
disabled."  Dr. Davidson also noted that the veteran's PTSD 
was productive of depression, anxiety, explosive personality 
disorder, and schizoaffective disorder with paranoid 
behavior.  A history of auditory and visual hallucinations 
was noted, as were flashbacks, nightmares, aggression, and 
difficulty relating to authority.  Dr. Davidson also noted 
that the veteran was severely impaired with regard to 
establishing and maintaining relationships and employment.

An April 2000 VA treatment note indicates that the veteran 
reported that his psychiatric and physical disabilities from 
his service rendered him unemployable and "profoundly 
handicapped with regard to his mental health."  He denied 
suicidal and homicidal ideation.  His speech was expressive 
and his interaction was cooperative and appropriate.  The 
examining provider related that the veteran required ongoing 
mental health care to manage his severe PTSD symptoms.  The 
diagnosis was severe PTSD.

In June 2000, the veteran complained of painful and intrusive 
recollections of his Vietnam service, sleep disturbance, 
impaired thought process, and impaired emotional responses.  
The examining provider stated that the veteran was unable to 
work due to his chronic PTSD symptomatology.  Continued 
psychiatric treatment was recommended and the examining 
provider stated that the veteran was too disabled for any 
occupation due to the severity and length of his PTSD.

In August 2000, the veteran related that his PTSD 
symptomatology was worsening, and that his "psychiatric 
disturbances" "impair[ed] him occupationally and 
personally."  He further related his emotional reactions to 
his persistent recollections are extreme.  He denied being 
suicidal or homicidal.  The diagnosis was severe PTSD.

An October 2000 VA treatment note indicates that the veteran 
was treated for his PTSD.  The examining provider noted that 
the veteran experienced severe emotional and psychological 
trauma following his service, with unstable personal 
relationships.  The examining provider also noted that the 
veteran was "too emotionally hampered to be able to work . . 
. ."  The examining provider noted that the veteran had 
recurrent, intrusive recollections that impaired his thought 
process and concentration.  There was no evidence of suicidal 
or homicidal ideation.  The provider opined that the 
veteran's physical disorders are complicated and worsened by 
his the stress of his PTSD.  He also opined that the 
prognosis was not good for a recovery.  The diagnosis was 
severe PTSD.

In April 2001, the veteran complained of severe emotional 
disturbance, nightmares, poor concentration, impaired thought 
process, and mood swings.  The diagnosis was severe, 
persistent PTSD.

A May 2001 VA treatment note indicates that the veteran 
related that his Vietnam experiences caused him great 
emotional trauma and disturbed his functioning to the extent 
that he could not maintain a job or marriage.  He also 
related that his PTSD aggravated his physical disorders.  The 
examining provider noted that the veteran was unable to work 
due to emotional and mental instability, flashbacks, and 
sleep disturbance.  The diagnosis was severe PTSD.

The veteran was afforded a VA examination of the ears in 
October 2001.  According to the report, the veteran 
complained of difficulty hearing even with hearing aids.  He 
also complained of drainage from the ears and ear infections.  
Examination showed that the auricle was without deformity.  
Examination of the external canals was negative for edema, 
scaling, or discharge.  His tympanic membranes were scarred 
bilaterally.  There was no evidence of active ear disease.  
The diagnosis was bilateral hearing loss and tinnitus.

The veteran was also afforded a VA PTSD examination in 
October 2001.  The report indicates that the veteran 
complained nightmares and flashbacks, sleep impairment, 
excitability, increased anger, and increased isolation.  He 
denied suicidal and homicidal ideation.  The examiner noted 
that the veteran had not been able to work, but could care 
for himself and preferred not to have any interpersonal 
relationships.  The examiner opined that the severity, 
intensity, frequency, and duration of the veteran's PTSD 
symptoms interfered with daily social and vocational 
activities, although he characterized these symptoms as 
moderate to severe.  Mental status examination showed that 
the veteran's thought process and communication skills were 
unimpaired.  There was no evidence of delusions or 
hallucinations.  He was oriented, he had good eye contact, 
and his personal hygiene was adequate.  His memory was 
intact, and he denied panic attacks.  The diagnosis was PTSD 
and a GAF score of 40 was assigned for severe symptoms and 
marked impairment in daily social and occupational 
functioning, rendering him unemployable.  

The veteran was afforded another VA audiological evaluation 
in November 2001.  According to the report, the veteran had 
right ear pure-tone thresholds of 25 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz, with an average pure-tone 
threshold of 25.  Left ear pure-tone thresholds were 20 
decibels at 500 Hertz, 25 decibels at 1000 Hertz, 20 decibels 
at 2000 Hertz, 25 decibels at 3000 Hertz, and 30 decibels at 
4000 Hertz, with an average pure-tone threshold of 25.  
Maryland CNC speech recognition scores were 88 percent in the 
right ear and 90 percent in the left ear.  The examiner noted 
that the veteran had constant, bilateral tinnitus and normal 
middle ear pressure and tympanic compliance.  Stapedial 
reflexes were present.  The diagnosis was bilateral 
symmetrical, fairly flat response sensorineural hearing loss 
of a marginally normal to mild degree.  

In April 2002, the veteran was treated for persistent 
flashbacks and intrusive recollections of his Vietnam 
service.  Upon examination, he was alert, cooperative, and 
highly emotional.  The examining provider noted that the 
veteran had chronic PTSD, which was "completely 
incapacitating."

May 2002 treatment notes indicate that the veteran was not 
suicidal or homicidal, and did not require psychiatric 
hospitalization, but that he was disabled due to his PTSD.

June and July 2002 VA treatment notes indicate that the 
veteran "continue[d] to have severe psychiatric disability" 
due to PTSD, which was "total and permanent."  The 
diagnosis was severe PTSD and the veteran remained on 
medication for depressive problems related to his PTSD.

An August 2002 VA primary care treatment note shows a past 
medical history of PTSD and a mild hearing deficit.  
September through December 2002 treatment notes show that the 
veteran had severe, chronic, and disabling PTSD symptoms.

II.  Increased disability evaluation for tinnitus

As previously discussed, the veteran asserts that he is 
entitled to a disability evaluation in excess of 10 percent 
for tinnitus.

The regulation governing disability evaluations for tinnitus, 
38 C.F.R. § 4.87, was amended while the veteran's appeal was 
pending, effective June 10, 1999.  Where the law or 
regulations change while an appeal is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  In this case, the RO did not notify the 
veteran of the change in regulation, but nonetheless 
considered the veteran's claim for an increased disability 
evaluation under both the former and revised regulations.  
However, as discussed below, the new criteria for evaluating 
tinnitus are generally more favorable to the veteran, and as 
such notice of the change in regulations was not necessary.  
In the context of the present case, the Board finds that the 
June 1999 amendments have not effected a substantive change 
in the way the veteran's disability is to be rated.

The veteran's tinnitus is currently rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Regulations in effect at the time of the veteran's claim for 
service connection required evidence of "persistent" 
tinnitus for assignment of a 10 percent evaluation."  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (1998).  A June 10, 
1999 change in the regulations allowed for a 10 percent 
disability evaluation where there is simply "recurrent" 
tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  
There is no higher schedular disability evaluation under 
either version.

Upon reviewing the rating criteria in relation to the 
veteran's tinnitus, the Board finds that the veteran's 
disability picture is most consistent with the currently 
assigned 10 percent disability evaluation and that an 
increased disability evaluation is not warranted.  In this 
regard, the objective clinical evidence of record clearly 
shows that the veteran has constant, bilateral tinnitus of a 
high pitched ringing nature.  As mentioned, the evaluation 
currently assigned is the highest schedular evaluation for 
tinnitus.  Nonetheless, the Board also considered other 
Diagnostic Codes, including Diagnostic Codes 6200 through 
6211.  See 38 C.F.R. § 4.87, Diagnostic Codes 6200-6211.  
However, the veteran has no active ear disease, the veteran's 
tympanic membranes are intact, and the veteran's auricles are 
not deformed.   Therefore, the veteran's symptomatology most 
closely fits within the criteria for the currently assigned 
10 percent disability evaluation under Diagnostic Code 6260.

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for his 
tinnitus, the Board also considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his tinnitus, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that the veteran's unemployability is the 
result of the veteran's PTSD and other, unrelated physical 
disabilities.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for tinnitus on either a schedular or extra-
schedular basis.

III.  Increased disability evaluation for bilateral hearing 
loss

As mentioned previously, the veteran asserts that he is 
entitled to a compensable disability evaluation for bilateral 
hearing loss.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from non-compensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2002). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86.

The language of 38 C.F.R. § 4.86(a) now provides that when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
As will be described below, neither 38 C.F.R. § 4.86(a) nor 
(b) is applicable in this appeal.

In considering the rating criteria in relation to the medical 
evidence of record, the Board finds that the currently 
assigned noncompensable evaluation for bilateral 
sensorineural hearing loss is appropriate, and there is no 
basis for a higher evaluation at this time.  The clinical 
evidence of record shows that, at the most recent VA 
examination, the veteran's right ear manifests an average 
pure-tone threshold of 25 decibels and 88 percent of speech 
discrimination, resulting in a Level II designation.  See 
38 C.F.R. § 4.85.  The veteran's left ear manifests an 
average pure-tone threshold of 25 decibels and 90 percent of 
speech discrimination, resulting in a Level II designation 
under Table VI.  Id.  Together, the two Level II designations 
result in a noncompensable rating under 38 C.F.R. § 4.85, 
Table VII, and there is no basis for a higher rating.

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating.

In reaching this decision, the Board has considered whether 
the veteran is entitled to an increased disability evaluation 
on an extra-schedular basis.  However, the Board concludes 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
bilateral sensorineural hearing loss, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for bilateral mild high frequency 
sensorineural hearing loss, on either a schedular or extra-
schedular basis.

IV.  Increased disability evaluation for PTSD

As indicated earlier, the veteran asserts that he is entitled 
to a 100 percent disability evaluation effective from the 
date of his initial claim for service connection, November 
16, 1992.

After the veteran initiated this appeal, the regulations 
pertaining to the evaluation of mental disorders were 
amended, effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (1996) (presently codified at 38 C.F.R. §§ 4.125-4.130 
(2002)).   "[W]here the law or regulation changes after a 
claim has been filed or reopened but before . . . the appeal 
process has been concluded, the version most favorable to the 
appellant should and . . . will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The RO considered the veteran's claim under both the 
former and current version of the regulations pertaining to 
mental disorders.  In light of the foregoing, the Board will 
evaluate the veteran's claim for an increased rating of his 
service-connected PTSD in the same manner.

At the time of the grant of service connection for the 
veteran's PTSD, the RO assigned a 50 percent disability 
evaluation pursuant to 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 50 percent disability evaluation was 
appropriate with evidence of considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
result in reduced reliability, flexibility, and efficiency.  
A 70 percent evaluation required evidence of symptomatology 
sufficient to produce severe impairment of social and 
industrial adaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  For the next higher disability evaluation 
of 100 percent, active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total isolation, gross repudiation of reality, and/or 
unemployability were required.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  See also Johnson v. Brown, 7 
Vet. App. 95, 96 (1994).

According to the current regulations, effective November 7, 
1996, a mental disorder should be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment . . . ."  See 38 C.F.R. § 4.126(a) (2002).  A 50 
percent disability evaluation is assigned under this Code for 
occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  For the next higher 70 percent 
evaluation to be warranted, there must be occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.   A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); and disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
Ibid.

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, and resolving all reasonable doubt in favor 
of the veteran, the veteran's PTSD most closely approximates 
the criteria for a 100 percent rating, under both the former 
and current versions of the rating criteria.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

Considering the veteran's service connected PTSD under the 
former criteria for evaluating mental disorders, see 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), the Board 
finds that the veteran's disability is more severe than 
currently evaluated and that a 100 percent disability 
evaluation is warranted.  The medical evidence of record 
clearly indicates that the veteran is rendered unemployable 
due to his PTSD.  In this regard, the Board observes that the 
veteran's treating providers found that his symptomatology, 
in particular, his social isolation and estrangement rendered 
him permanently and totally disabled, and unable to obtain 
and retain employment. Of particular interest, a December 
1992 VA psychological evaluation found that the veteran 
lacked the ability to deal with psychological stress and was 
vulnerable to becoming upset and disorganized by everyday 
stress, lacked interpersonal skills, and was unable to 
maintain relationships or employment.  The Board also 
observes that the veteran's symptoms, which included 
depression, nightmares, flashbacks, insomnia, and 
hypervigilance, were present from November 1992, and 
continued, without any evidence of improvement.  Likewise, 
the VA examiners repeatedly found that the veteran's GAF 
score of 40 was indicative of severely impaired social and 
occupational functioning, and that the veteran's poor 
prognosis "precluded any chance of gainful employment."  
Therefore, the Board finds that reasonable doubt should be 
resolved in the veteran's favor and concludes that the 
veteran's PTSD from November 16, 1992 more closely 
approximated the criteria for a 100 percent disability 
evaluation under Diagnostic Code 9411 (1996).  

In reviewing the current rating criteria in relation to the 
veteran's PTSD symptomatology, the Board again finds that the 
veteran's disability is more severe than was evaluated and 
that a 100 percent disability evaluation is warranted under 
the current rating criteria.   The objective medical evidence 
of record indicates that the veteran was totally and 
permanently impaired in his social and occupational 
functioning.  In this regard, the Board notes that the 
veteran's treating providers repeatedly indicated that the 
veteran's severe PTSD symptomatology of depression, anxiety, 
explosive personality disorder, and paranoid behavior, as 
well as nightmares, aggression, social isolation, insomnia, 
and difficulty concentrating, rendered the veteran 
unemployable.  Furthermore, despite unimpaired thought 
processes and communication skills, the veteran had increased 
anger and excitability, a lack of interpersonal 
relationships, and a history of auditory hallucinations.  As 
such, the Board finds that the veteran's PTSD from November 
7, 1996 more closely approximated a 100 percent disability 
evaluation under Diagnostic Code 9411 (2002).  

In conclusion, the Board finds that the preponderance of the 
evidence is in favor of a finding of entitlement to a 
disability evaluation of 100 percent for PTSD from November 
16, 1992, under both the former and current rating criteria.

V.  Entitlement to an earlier effective date for TDIU

As previously mentioned, the veteran requests an earlier 
effective date for the grant of a TDIU, that of November 16, 
1992.  The law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2002).   However, the Board notes that the veteran's 
service-connected PTSD has, in this decision, been found by 
the Board to warrant a full 100 percent evaluation under the 
schedular provisions of the 38 C.F.R. § 4.130, Diagnostic 
Code 9411, from November 16, 1992.  Guidance from VAOPGPREC 
6-99 states that a claim for TDIU many not be considered when 
a schedular 100 percent disability rating is already in 
effect for a service-connected disability.  See VAOPGCPREC 6-
99, 64 Fed. Reg. 52375 (1999).  Thus, since the veteran is 
hereby being awarded a 100 percent schedular rating for PTSD, 
effective from the date of the original grant of service 
connection for PTSD, the veteran is not eligible for an 
earlier effective date for TDIU, which would run concurrently 
with the 100 percent rating for PTSD.  See Green v. West, 11 
Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) ("claim for [a total rating for 
compensation based upon individual unemployability] 
presupposes that the rating for the condition is less than 
100%") and Holland v. Brown, 6 Vet. App. 443, 446 (1994) 
(100% schedular rating "means that a veteran is totally 
disabled") (reversed on other grounds)).  See also 
VAOPGCPREC 6-99.  Accordingly, the Board finds that 
consideration of an earlier effective date for a total rating 
based on individual unemployability due to the veteran's PTSD 
is moot, and the claim for this benefit must therefore be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

An initial disability evaluation in excess of 10 percent for 
tinnitus is denied.

An initial compensable disability evaluation for bilateral 
hearing loss is denied.

Subject to the laws and regulations governing awards of 
monetary benefits, a 100 percent disability evaluation for 
PTSD is granted from November 16, 1992.

The veteran's claim for an earlier effective date for a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities prior to June 27, 1996 
is denied as a matter of law.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

